EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:8/1/09 through 8/31/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:September 30, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 100,000 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 8,915,536 RESTRICTED CASH 257,479 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 2,368,702 14,648 DUE FROM AFFILIATE 476,678,555 PREPAID EXPENSES 1,558,504 DEPOSITS AND OTHER ASSETS 1,986,749 18,714 INVESTMENTS IN SUBSIDIARIES (291,470,447 ) (81,211,347 ) (85,469,632 ) (34,420,701 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,713,563 TOTAL ASSETS $ 206,607,346 $ 1,502,811 $ (81,211,347 ) $ (85,469,632 ) $ (34,420,701 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 174,326,251 $ - $ - $ - $ - ACCRUED INTEREST 7,949,875 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 1,424,740 DUE TO AFFILIATE 359,626,567 ACCOUNTS PAYABLE AND OTHER LIABILITIES 22,032,315 118,741 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 565,359,748 118,741 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (358,752,402 ) 1,384,071 (81,211,347 ) (85,469,632 ) (34,420,701 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 206,607,346 $ 1,502,811 $ (81,211,347 ) $ (85,469,632 ) $ (34,420,701 ) $ (293,023,791 ) RE of consolidated subs 1,553,344 Investment in Keane Stud $ (291,470,447 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,517,506 ) 14,770 (3,183 ) (315,145 ) (18,326,432 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,517,506 ) $ 14,770 $ (3,183 ) $ (315,145 ) $ (18,326,432 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,517,506 ) 14,770 (3,183 ) (315,145 ) (18,326,432 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,517,506 ) $ 14,770 $ (3,183 ) $ (315,145 ) $ (18,326,432 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 5,537,535 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,475,471 - LESS:ACCUMULATED DEPRECIATION - - (2,341,010 ) - NET RENTAL REAL ESTATE - - - 29,143,585 - CASH AND CASH EQUIVALENTS - - 131,368 - RESTRICTED CASH - - 118,720 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 1,627 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,553,514 - - - PREPAID EXPENSES - 543 164,372 538 DEPOSITS AND OTHER ASSETS - - 24,475 - INVESTMENTS IN SUBSIDIARIES (4,018 ) - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ (4,018 ) $ 1,553,514 $ 5,538,078 $ 29,584,147 $ 3,209,890 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 635,059 868,629 300,025 ACCRUED PROPERTY TAXES 1,869 77,898 212,776 - ACCOUNTS PAYABLE TRADE 4,610 45,674 193,669 - DUE TO AFFILIATE - 37,920,028 3,712,258 9,437,924 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,164,638 298,337 TENANT SECURITY DEPOSITS - - 79,719 - TOTAL LIABILITIES - 76,480 49,313,912 47,690,184 13,636,284 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,018 ) 1,477,034 (43,775,834 ) (18,106,038 ) (10,426,395 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (4,018 ) $ 1,553,514 $ 5,538,078 $ 29,584,147 $ 3,209,890 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ - $ 1,980,793 $ 4,589,173 $ 7,770,202 $ 274,738 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,008 RESTRICTED CASH 7,411 63,766 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 565,341 - - 8,950,038 PREPAID EXPENSES - 100,497 539 588 - DEPOSITS AND OTHER ASSETS - 1,121 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 20,631 - - - TOTAL ASSETS $ 7,411 $ 2,732,222 $ 4,589,748 $ 7,775,808 $ 9,225,819 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 1,960,578 $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - 248,381 323,731 1,535,530 - ACCRUED PROPERTY TAXES - 228,883 45,566 384,260 190,988 ACCOUNTS PAYABLE TRADE 102,605 17,683 7,582 4,875 23,351 DUE TO AFFILIATE 41,157,414 - 6,325,687 12,739,941 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 698,842 678,502 353,844 30,680 653,286 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 41,958,861 3,134,026 10,956,411 23,665,285 867,626 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (41,951,450 ) (401,804 ) (6,366,663 ) (15,889,478 ) 8,358,193 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 7,411 $ 2,732,222 $ 4,589,748 $ 7,775,808 $ 9,225,819 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 78,502,929 $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 3,012 84,891 49,660 8,006 - RESTRICTED CASH - 272,346 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - 11,628 - - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES - 96,898 12,414 283 - DEPOSITS AND OTHER ASSETS - 9,248 29,154 - - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 145,509 - - - TOTAL ASSETS $ 3,012 $ 79,123,449 $ 91,228 $ 8,289 $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 1,105,918 $ 66,793,680 $ - $ - $ - ACCRUED INTEREST 367,229 839,157 - - - ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 38,481 683,456 86,986 124,297 - DUE TO AFFILIATE 2,596,630 8,104,830 7,877,035 5,052,316 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 410,078 4,037,613 92,489 161,297 - TENANT SECURITY DEPOSITS - 182,219 - - - TOTAL LIABILITIES 4,518,336 80,640,955 8,056,510 5,337,910 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,515,323 ) (1,517,506 ) (7,965,281 ) (5,329,620 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 3,012 $ 79,123,449 $ 91,228 $ 8,289 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET August 31, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 55,009,448 $ 6,077,031 $ 163,051,199 LAND 69,592,579 - 79,601,703 BUILDING IMPROVEMENTS 425,551,265 - 447,026,736 LESS:ACCUMULATED DEPRECIATION (122,168,820 ) - (124,509,830 ) NET RENTAL REAL ESTATE 372,975,024 - 402,118,609 CASH AND CASH EQUIVALENTS 158,447 - 9,352,079 RESTRICTED CASH 14,190,079 - 14,909,800 GOODWILL - - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 204,026 - 217,281 MISCELLANEOUS ACCOUNTS RECEIVABLE 93,375 (10,960 ) 2,465,765 DUE FROM AFFILIATE 116,726,464 (631,651,582 ) - PREPAID EXPENSES 3,439,840 (3,688 ) 5,371,329 DEPOSITS AND OTHER ASSETS 678,812 (18,714 ) 2,734,573 INVESTMENTS IN SUBSIDIARIES - 514,276,986 1,553,344 DEFERRED TAX ASSET - - 1,275,812 DEFERRED FINANCING EXPENSES 4,461,742 - 8,341,445 TOTAL ASSETS $ 567,937,258 $ (111,330,926 ) $ 614,083,579 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 572,894,258 $ - $ 882,699,579 ACCRUED INTEREST 6,632,669 - 19,700,285 ACCRUED PROPERTY TAXES 3,521,341 776,038 5,439,619 ACCOUNTS PAYABLE TRADE 1,046,027 8 3,804,046 DUE TO AFFILIATE 79,008,671 (573,559,303 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 12,524,415 (900,910 ) 45,369,016 TENANT SECURITY DEPOSITS 2,213,291 6,123 2,481,352 TOTAL LIABILITIES 677,840,672 (573,678,044 ) 959,493,897 MINORITY INTEREST - 13,342,090 13,342,090 SHAREHOLDERS'DEFICIT (109,903,414 ) 449,005,027 (358,752,408 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 567,937,258 $ (111,330,926 ) $ 614,083,579 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 133,238 659,150 Total revenue 133,238 659,150 - - - Expenses: Cost of sales - - Property operations (535,639 ) - Depreciation - 15,830 Provision for losses 1,400,000 - Impairment charges - - General and administrative 17,915,178 787,365 Total expenses 18,779,539 803,195 - - - Other income and (expenses): Equity in loss of subsidiaries (81,374,247 ) - Minority interest income of partnerships and joint ventures - - Interest income 188,526 - Interest expense (5,576,471 ) - Gain (loss) on extinguishment of debt - - Gain (loss) on debt restructuring - - Gain (loss) on transfer of assets - - Gain (loss) on disposition of assets (4,497,534 ) Gain (loss) on sale of real estate - - Litigation, settlements, and other claims 3,404,122 - Total other income and (expenses) (87,855,604 ) - Income tax expense (28,413 ) - Discontinued operations - Net income (loss) $ (106,530,318 ) $ (144,045 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses Impairment charges General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain (loss) on debt restructuring Gain (loss) on transfer of assets Gain (loss) on disposition of assets Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 2,321,616 - Total revenue - 89,900 - 2,321,616 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 96,253 1,204,260 152,536 Depreciation - - 382,598 - Provision for losses - Impairment charges - 12,922,862 - - General and administrative 741 13,417 6,178 691,936 Total expenses - 111,700 13,032,532 1,593,037 844,471 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (436,354 ) (1,047,298 ) (296,280 ) Gain (loss) on extinguishment of debt - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (436,354 ) (1,047,298 ) (296,280 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (21,800 ) $ (13,468,886 ) $ (318,719 ) $ (1,140,752 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Revenue: Sales $ 18,900,400 $ 1,334,621 $ - $ - $ 891,477 Rental and other - - - 5,709 - Total revenue 18,900,400 1,334,621 - 5,709 891,477 Expenses: Cost of sales 18,252,356 6,345,025 - - 1,014,461 Property operations 109,128 178,175 - 154,720 (119,919 ) Depreciation - Provision for losses - Impairment charges - - 6,366,255 - - General and administrative 101,376 192,751 408 54,566 13,551 Total expenses 18,462,861 6,715,951 6,366,663 209,287 908,094 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (262,285 ) - (1,541,568 ) - Gain (loss) on extinguishment of debt 613,681 - Gain (loss) on debt restructuring Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) 657,315 (262,285 ) - (1,541,568 ) - Income tax expense - Discontinued operations - Net income (loss) $ 1,094,854 $ (5,643,615 ) $ (6,366,663 ) $ (1,745,145 ) $ (16,617 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Revenue: Sales $ - $ - $ - $ - Rental and other 106,227 1,232,669 1,457,334 88,437 Total revenue 106,227 1,232,669 1,457,334 88,437 Expenses: Cost of sales - Property operations 319,993 1,113,310 528,818 48,600 Depreciation 72,479 - 311,286 1,007 Provision for losses - Impairment charges - General and administrative 10,400 143,686 6,829 75,009 Total expenses 402,872 1,256,997 846,933 124,616 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense (245,766 ) (1,486,938 ) (764,347 ) (184,453 ) Gain (loss) on extinguishment of debt - - (8,992 ) - Gain (loss) on debt restructuring - - (0 ) 0 Gain (loss) on transfer of assets - - (3,734,857 ) 1,035,083 Gain (loss) on disposition of assets - Gain (loss) on sale of real estate (741,820 ) - - - Litigation, settlements, and other claims - Total other income and (expenses) (987,586 ) (1,486,938 ) (4,508,196 ) 850,630 Income tax expense - Discontinued operations - Net income (loss) $ (1,284,232 ) $ (1,511,266 ) $ (3,897,795 ) $ 814,451 - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Eight Months Ended August 31, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total Revenue: Sales $ 4,052,480 $ - $ - $ 25,268,878 Rental and other 49,567,128 (608,539 ) (29,729 ) 54,933,241 Total revenue 53,619,608 (608,539 ) (29,729 ) 80,202,119 Expenses: Cost of sales 3,698,874 - - 29,394,883 Property operations 26,655,938 - (39,249 ) 29,893,717 Depreciation 8,737,594 (15,830 ) - 9,504,965 Provision for losses - - - 1,400,000 Impairment charges 56,748,241 1,678,513 - 77,715,872 General and administrative 1,668,297 793,618 - 22,475,308 Total expenses 97,508,944 2,456,301 (39,249 ) 170,384,744 Other income and (expenses): Equity in loss of subsidiaries - 74,257,674 - (7,116,573 ) Minority interest income of partnerships and joint ventures 394,984 - - 394,984 Interest income 117 - - 188,643 Interest expense (23,830,745 ) - 11,872 (35,616,998 ) Gain (loss) on extinguishment of debt (136,454 ) - 123,888 592,123 Gain (loss) on debt restructuring 18,274,530 - - 18,274,530 Gain (loss) on transfer of assets - - - (2,699,775 ) Gain (loss) on disposition of assets - - - (4,497,534 ) Gain (loss) on sale of real estate 1,462,886 - (1,462,886 ) (741,821 ) Litigation, settlements, and other claims - - - 3,404,122 Total other income and (expenses) (3,834,681 ) 74,257,674 (1,327,126 ) (27,818,298 ) Income tax expense - - - (28,413 ) Discontinued operations - - 1,317,606 1,317,606 Net income (loss) $ (47,724,017 ) $ 71,192,835 $ - $ (116,711,731 ) - 13 - TARRAGON CORPORATION CASH FLOW
